Citation Nr: 1143960	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left ankle disability.
  
2.  Entitlement to an initial compensable evaluation for a right ankle disability from October 1, 2005, to February 14, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability as of February 15, 2011.

4.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability from October 1, 2005, to October 31, 2006.

5.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, as of November 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to August 1990 and from September 1992 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and October 2005 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2005, the RO held that service connection was warranted for a right ankle sprain and a left ankle sprain.  Both ankle disabilities were assigned initial noncompensable ratings, effective October 1, 2005, the day following the date of his discharge from service.  In October 2005, the RO revisited the matter and continued to noncompensable ratings assigned to the Veteran's right and left ankle disabilities.  In April 2011, the RO held that the Veteran's right ankle disability warranted an increased disability rating of 10 percent, effective February 15, 2011, the date of his last VA examination.

In June 2011, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In July 2011, the Veteran submitted additional evidence in support of his claims with a waiver of RO review of this evidence in the first instance. 

It is unclear from the record whether the matters of entitlement to increased disability ratings for right and left knee disabilities are on appeal.  By means of rating decisions dated in July 2005 and October 2005, the RO held that service connection was warranted for right and left knee disabilities, each of the disabilities was rated as 10 percent disabling.  In December 2005, the Veteran submitted a timely notice of disagreement with the disability ratings assigned to his knee, ankle and lumbar disabilities.  A Statement of the Case (SOC) was issued in July 2007.  On his July 2007 VA Form 9, the Veteran indicated that he was only appealing the issues regarding his ankles and lumbar spine.  Notwithstanding, the RO issued a Supplemental Statement of the Case (SSOC), in May 2009, which included the issues of entitlement to increased disability ratings for the Veteran's right and left knee disabilities.  Subsequent correspondence between the Veteran and the RO has failed to mention whether the matter is on appeal or the Veteran wishes to pursue on appeal.  The matter is accordingly referred to the RO for clarification and, if necessary, any appropriate development.

The issues of entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, from October 1, 2005, to October 31, 2006, and entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, as of November 1, 2006, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

 1.  From October 1, 2005, to February 14, 2011, the Veteran's left ankle disability has been manifested by moderate limitation of motion.

2.  As of February 15, 2011, the Veteran's left ankle disability has been manifested by marked limitation of motion.


3.  From October 1, 2005, to February 14, 2011, the Veteran's right ankle disability has been manifested by moderate limitation of motion.

4.  As of February 15, 2011, the Veteran's right ankle disability has been manifested by marked limitation of motion.


CONCLUSIONS OF LAW

1.  From October 1, 2005, to February 14, 2011, the criteria for an initial disability rating of 10 percent, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, Diagnostic Code (DC) 5271 (2011).
 
2.  As of February 15, 2011, the criteria for an initial disability rating of 20 percent, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, DC 5271 (2011).  

3.  From October 1, 2005, to February 14, 2011, the criteria for an initial disability rating of 10 percent, but no higher, for right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, DC 5271 (2011).

4.  As of February 15, 2011, the criteria for an initial rating of 20 percent, but no higher, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, DC 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims for increased disability ratings for his right and left ankle disabilities arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Nonetheless, the Veteran was sent letters in February 2006, March 2006 and February 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2011 before the undersigned.  After that hearing, the Veteran submitted additional evidence identified as potentially relevant to his appeal.

With respect to the claims being decided on appeal, the Board finds that all relevant VA records have been obtained, and that there are no outstanding requests to obtain any private treatment records for which the Veteran has identified and authorized VA to obtain on his behalf.  The Veteran has a full-time job, and the Board is unaware of any relevant records in the possession of the Social Security Administration.

The Board also notes that the Veteran last underwent VA examination in March 2011.  That examination report contains all findings necessary to decide the ankle claims, including an assessment of functional impairment on use.  Since this examination, the Board finds that the lay and medical evidence of record does not suggest an increased severity of disability to the extent that higher ratings may be warranted still.  Thus, the Board finds no further duty to provide examination with regarding the both ankles.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in June 2011, this AVLJ spent considerable time speaking to the Veteran regarding the types of evidence and/or information capable of substantiating his claims.  See Transcript of June 2011 Board hearing, pp. 10-19.  As a result of this discussion, the Veteran in fact submitted additional treatment records.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The rating of the same disability under various diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate disability rating for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The Court has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain." 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The severity of an ankle disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  The RO has currently assigned a noncompensable rating for residuals of right ankle reconstructive surgery under DC 5271.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  The maximum 20 percent rating is warranted for marked limitation of ankle motion.

For VA purposes, normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

Other diagnostic criteria pertaining to the ankle include DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), or DC 5003 (X-ray confirmed arthritis). 38 C.F.R. § 4.71a. 

The Veteran alleges entitlement to increased disability ratings for his ankle disabilities.  His left ankle disability has been rated as noncompensable throughout the pendency of this appeal.  His right ankle disability has been rated as noncompensable from October 1, 2005, to February 14, 2011, and thereafter as 10 percent disabling.  The Veteran argues that his ankle disabilities warrant increased disability ratings because he experiences pain, stiffness and limitation of motion.

The Veteran was afforded a pre-separation physical in May 2005.  At that time, the Veteran presented with complaints of multiple sprains over the years.  He denied experiencing constant pain in the ankles.  Physical examination did not reveal any abnormalities.  Range of motion testing of both ankles demonstrated dorsiflexion to 30 degrees and plantar flexion to 40 degrees.  Inversion was to 30 degrees and eversion was to 20 degrees, bilaterally.  The Veteran was diagnosed as having a history of bilateral ankle sprains.  X-rays did not reveal any abnormalities or fractures.  

In a statement received in January 2006, the Veteran described his right ankle disability as being manifested by pain, swelling and stiffness which limited his weight bearing activities.  He indicated that there was a visible size abnormality at the ball of the ankle.  He further reported "marked" reduced movement accompanied by "popping and locking."  He also recalled radiology interpretations that he had many bone fragments in the right ankle joint.  With respect to the left ankle, the Veteran described pain and stiffness resulting in limitation of motion.  He reported an inability to stand more than 15 minutes without needing to sit down to alleviate ankle pain.

The Veteran was afforded a VA examination in November 2006.  He reported a history of numerous ankle sprains; however, he could not remember the last time he had experienced an ankle sprain.  He denied any flare-ups of pain or surgeries on the ankles.  He indicated that his ankles did not result in pain on a daily basis; however, he did walk gingerly and avoided uneven ground to avoid recurrent sprains.  He did use a brace or any assistive devices.  His ankle disabilities had a minimal effect on his employment and his activities of daily living.  Range of motion testing of both ankles demonstrated dorsiflexion to 10 degrees and plantar flexion to 50 degrees.  In the right ankle, inversion was to 30 degrees and eversion was to 10 degrees.  In the left ankle, inversion was to 30 degrees and eversion was to 20 degrees.  There was no popping noted.  Neurologically, aside from the Veteran's report of tingling in the legs, there was normal sensation to touch.  Motor strength and plantar reflexes were full.  There was no evidence of muscular atrophy.  X-rays did not reveal any abnormalities.  The Veteran was diagnosed as having a history of recurrent sprain, bilaterally, with no significant functional impairment.

In pertinent part, the Veteran's VA clinical records reflect that he experienced bilateral ankle pain with range of motion testing in August 2007.  The clinician did not express motion loss in terms of specific degrees.  In January 2008, he reported aggravation of ankle pain when climbing stairs.  A June 2008 private x-ray report described an old avulsion injury at the left medial malleolus.  The right ankle was significant for mild degenerative changes predominantly at the lateral malleolus.

Upon VA examination dated in March 2009, the Veteran reported that his ankle disabilities resulted in aching and weakness.  He made use of braces for relief.  He denied any deformity, incoordination, decreased range of motion, episodes of dislocation or subluxation, effusions, or inflammation.  He endorsed symptoms of pain, stiffness, giving away, and weakness.  He also indicated that he experienced locking episodes one to three times a month and moderate to severe flare-ups that last seven to 10 days.  

Upon physical examination, there was no evidence of ankle instability or tendon abnormality.  Range of motion testing of both ankles demonstrated dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  There was no objective evidence of pain with active motion, bilaterally.  Additionally, there was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays demonstrated an old avulsion injury at the medial malleolus on the left and mild degenerative change predominate at the lateral malleolus on the right.  

The Veteran was diagnosed as having mild degenerative joint disease in the right ankle and left ankle sprain.  The examiner indicated that the Veteran's ankle disabilities had no significant effects on his occupation.  With regards to the Veteran's activities of daily living, the ankle disabilities had no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming and driving.  His ankle disabilities had a mild effect on exercise and sports.  

In a statement received in May 2009, the Veteran reported that, on VA examination in March 2009, he experienced significant bilateral ankle pain with moderate limitation of motion.  He also reported wearing ankle braces.

An October 2010 VA examination report generally noted 5/5 muscle strength with bilateral ankle dorsiflexion and plantar flexion.

Upon VA examination dated February 15, 2011, the Veteran presented with complaints of pain, stiffness and limitation of motion.  He denied any flare-ups, deformity, giving away, decreased speed of motion, episodes of dislocation or subluxation, locking episodes or inflammation.  The Veteran indicated that he was unable to stand longer than a few minutes and he was only able to walk 50 yards.  

Physical examination demonstrated tenderness in both ankles.  There was no evidence of ankle instability, tendon abnormality or angulation.  Range of motion testing in both ankles demonstrated dorsiflexion to 2 degrees and plantar flexion to 40 degrees.  There was objective evidence of pain with active motion on the right ankle.  There was no objective evidence of pain with active motion on the left ankle.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion in either ankle.  X-rays demonstrated intact ankle mortises.  Enthesopathic change was seen at the right distal tibia/medial malleolus.  There was a corticated density by the medial malleolus on the left, which may have been related to a previous trauma.  There were no acute fractures or dislocations noted.  Soft tissues appeared unremarkable. 

The Veteran was diagnosed as having mild degenerative arthrosis of the right ankle and a chronic left ankle strain.  The examiner indicated that the Veteran's ankle disabilities had significant effects on his occupation because of pain.  With regards to the Veteran's activities of daily living, the ankle disabilities had no effect on feeding, bathing, dressing, toileting, and grooming.  His ankle disabilities had a mild effect on chores, shopping, recreation, traveling, and driving.  They had a moderate effect on exercise and a severe effect on sports.  

At his hearing in 2011, the Veteran testified to experiencing early morning bilateral ankle stiffness which was very painful.  He also experienced symptoms such as locking, popping and swelling which, in general, were worse on the right.  He had worn ankle braces, but sometimes the use of braces exacerbated his symptoms.  He avoided stair climbing, and was unable to take leisure walks with his spouse.

Upon review of the aforementioned evidence, the Board finds that the Veteran's right and left ankle disabilities warrant initial disability ratings of 10 percent from October 1, 2005, to February 14, 2011.  As of February 15, 2011, the Veteran's right and left ankle disabilities warrant disability ratings of 20 percent.  

From October 1, 2005, to February 14, 201, the Veteran's right and left ankle disabilities warrant initial ratings of 10 percent for moderate limitation of motion.  Although a pre-separation physical demonstrated better than average dorsiflexion to 30 degrees, within 13 months of separation, in November 2006, dorsiflexion was limited by half to 10 degrees, in both ankles.  The Veteran's report of pain on motion of both ankles is credible.  Accordingly, the Board holds that initial disability ratings of 10 percent are warranted for each ankle.  See 38 C.F.R. § 4.71a, DC 5271.  See also 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1 (2011).

However, the Board finds that the criteria for a rating greater than 10 percent were not met for any period of time prior to February 15, 2011.  In this respect, VA examination in 2005 demonstrated no significant range of motion loss, VA examination in 2006 showed a 50 percent motion loss in dorsiflexion but full plantar flexion, and VA examination in 2009 showed no motion loss in dorsiflexion or plantar flexion.  

In addition to this evidence, the associated clinical records do not measure motion loss in terms of degrees.  The Veteran variously described "moderate" and "marked" motion loss, but he did not provide any specific description of motion loss in terms of actual degrees.  

In addition, the VA examiner in 2006 provided opinion that the Veteran's bilateral ankle disability resulted in no significant functional impairment while the examiner in 2009 specifically found no objective evidence of additional limitations after repetitive testing.

Overall, the Board finds that the lay and medical evidence provides highly probative evidence against separate ratings greater than 10 percent based upon limitation of motion under DC 5271.  In this respect, the clinical findings of record do not show, or more nearly approximate, the criteria for marked limitation of right and/or left ankle motion even when considering functional loss of use under 38 C.F.R. §§ 4.40 and 4.45.  The Veteran's report of painful motion is credible, and supports the assignment of a 10 percent rating for each ankle.  

However, to the extent the Veteran describes "marked" limitation of bilateral ankle motion prior to February 15, 2011, the Board finds that his assertions are greatly outweighed by the clinical findings of record.  In this respect, the measurements of ankle motion by VA examiners are more specific and reliable than the generalized report of "marked" limitation of ankle motion by the Veteran with no reference point as to what constitutes "marked" limitation of motion.  Overall, the Board places greater probative weight to the specific clinical findings by trained VA clinicians than the Veteran's generalized allegations.  There is no doubt of material fact to be resolved in the Veteran's favor.  

The Board also finds no additional DCs applicable to the bilateral ankle claims for the time period prior to February 15, 2011.  In this respect, there is no credible evidence of ankylosis (DCs 5270 and 5272), malunion of the os calcis or astragalus (DC 5273) or astragalectomy (DC 5274).  The Veteran recalled an examiner interpretation that he had bone fragments in the right ankle joint, but the radiologist interpretations of record fail to support this recollection.  Overall, the Board places greater probative value to the actual radiology reports of record than the Veteran's recollections of what a doctor may have stated.

As of February 15, 2011, the Board finds that the Veteran's ankle disabilities warrant initial ratings of 20 percent for marked limitation.  February 2011 VA examination findings noted that dorsiflexion was limited to 2 degrees in both ankles.  Accordingly, the Board holds that initial disability ratings of 20 percent are warranted for each ankle; this is the maximum available schedular rating under DC 5271.  

In order to warrant a disability rating in excess of 20 percent, there would have to be objective evidence of ankle ankylosis.  The Board finds no credible evidence of ankylosis, as the VA examination reports all describe active motion in both ankle joints for all ranges of motion.  The Veteran himself has not argued that he manifests ankylosis.  As the Veteran has been awarded the maximum rating for motion loss, there is no further basis to consider a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45.  Johnston, 10 Vet. App. 80 (1997). 

In so deciding, the Board generally finds that the Veteran's report of bilateral ankle symptoms of pain, swelling, stiffness, locking and pain on use to be credible and consistent with the evidentiary record.  However, with respect to the actual findings of motion loss, the Board places greater probative value to the specific range of motion findings provided by VA examiners.  The Board also acknowledges that a staged rating has been assigned in this case, and the potential that the Veteran's bilateral ankle disabilities did not magically worsen on February 15, 2011.  

However, the Board may only award increased compensation for various time periods based upon the facts found.  As analyzed above, the lay and medical evidence prior to February 14, 2011 did not speak to a level of disability meeting, or more nearly approximating, marked limitation of motion of either ankle.  The Board can find no reasonable basis in the Veteran's lay descriptions of symptomatology to award the 20 percent compensation level prior to February 15, 2011, even with application of the benefit of the doubt rule. 


For the reasons expressed above, the Board also finds no additional DCs applicable to the bilateral ankle claims for the time period since February 15, 2011.  In this respect, there is no credible evidence of malunion of the os calcis or astragalus (DC 5273) or astragalectomy (DC 5274).

The Board must also consider whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the Board finds that the schedular ratings contemplate the Veteran's bilateral ankle complaints and symptoms, such as painful motion, stiffness, swelling, locking and popping.  The impairment resulting from such symptoms have been considered among the factors as to whether limitation of motion as been "moderate" or "marked" in degree when considering functional impairment pursuant to 38 C.F.R. §§ 4.40 and 4.45.  A disability rating in excess of that assigned is provided for certain manifestations of ankle disabilities, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right ankle and left ankle disabilities.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, from October 1, 2005, to February 14, 2011, the Veteran's right and left ankle disabilities should be rated as 10 percent disabling.  As of February 15, 2011, an initial disability rating of 20 percent is warranted. 


ORDER

From October 1, 2005, to February 14, 2011, an initial disability rating of 10 percent, but no higher, for a left ankle disability is granted.  

As of February 15, 2011, an initial disability rating of 20 percent, but no higher, for a left ankle disability is granted.

From October 1, 2005, to February 14, 2011, an initial disability rating of 10 percent, but no higher, for a right ankle disability is granted.

As of February 15, 2011, an initial disability rating of 20 percent, but no higher, for a right ankle disability is granted.


REMAND

The Veteran alleges entitlement to increased disability ratings for his service-connected lumbar spine disability.  His lumbar spine disability has been initially rated as 10 percent disabling, effective October 1, 2005.  As of November 1, 2005, his lumbar spine disability has been rated as 20 percent disabling.

In June 2011, the Veteran testified that his lumbar spine disability resulted into a tingling sensation into his lower extremities.  He submitted recent clinical records reflecting an assessment of sciatica.  The Board finds that additional medical examination and opinion is necessary in order to determine the current nature and etiology of the Veteran's claimed orthopedic and neurologic manifestations of service-connected degenerative disc disease of the lumbar spine.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's treatment records regarding his lumbar spine since July 2011. 

2.  Upon completion of the above, schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his claimed orthopedic and neurologic manifestations of service-connected lumbar spine disability.  The claims folder should be provided to the examiner prior to examination.  The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  The examiner(s) should be requested to include the following findings in the examination report: 

a) identify all chronic orthopedic manifestations of the Veteran's service-connected lumbar spine disability including range of motion findings for the thoracolumbar spinal segment in terms of forward flexion, extension, left and right lateral flexion and left and right lateral rotation; 

b) provide opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  If such an assessment is not feasible, the examiner should state so for the record; and 

c) identify all chronic neurologic manifestations (if any) of the Veteran's service-connected degenerative disc disease of the lumbar spine (if any), to include specifying all neurologic symptoms (e.g., sciatica, neuritis, neuralgia, sensory loss, sphincter and bladder dysfunction, etc.) with reference to the nerve(s) affected (e.g., sciatic nerve). 

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


